Title: To James Madison from Harry Toulmin, 1 May 1804 (Abstract)
From: Toulmin, Harry
To: Madison, James


1 May 1804, Frankfort. “I take the liberty of transmitting to you the inclosed letters from Mr Breckinridge [not found] and from Mr Wallace, one of the judges of our court of appeals. I had thought of intimating my wishes to some other gentlemen of respectability, conscious that I should receive a general testimonial of good wishes: but when I consider the high probability there is that I shall be disappointed, by arrangements having been previously made for the appointment of a judge in the Tombigbee settlement; I rather feel disposed to confine to as small a circle as may be a knowledge of my application, and am sensible at the same time, that numbers are not wanted to give weight to the opinions of those who have been pleased to express themselves in my favour.
“My apparent solicitude for public employment, so little congenial, with what I have myself, I confess, been accustomed to consider as the genuine spirit of republicanism, seems to call for some apology.
“Having been so fortunate as to meet with, perhaps I may say, universal approbation in the discharge of official duties, during the period I have been engaged in public service; I had little conceived that I was in any danger at the expiration of my time, of not being again called to the post which I now fill. But our executive department will shortly undergo a change: and whether it be that my politics have been too open and decided to suit the taste of the destined successor of the present governor, or that I have been guilty of the never to be repented of, and unpardonable sin of drawing my first breath in a foreign country, I know not: but I understand, that the point is decided, that I am to give place to another. You know, sir, that from the nature of the human mind, our habits and views mould themselves to our situations, and that speculative principles are too feeble to counter act their influence. I have sometimes wondered at myself, that I did not emerge with indignation from an office, which respectable as it may be, remunerates its holder with only 550 dollars a year: and I can truly say that, at moments, I have felt pleased at the thought that I was come to a crisis, which tho’ I wanted the courage to create it, was really beneficial, inasmuch as it prompted me to exert myself, unfettered by public engagements so little profitable: and yet, such is the force of habit, that the circumstance of having for seventeen years filled public stations of one kind or another, propels the thoughts still in the same direction, & seems to bear down the natural energy of the mind, and to destroy that self dependence which is so often the source of true greatness.

“I beseech you, my dear sir, to pardon a train of observations savouring so much of egotism. I have naturally fallen into them in attempting to account for my application, and in so doing to apologize for it. Whatever be the issue of it, I shall remove to some part of Louisiana or of the Mississippi or Indiana territories satisfied, after all, that with the same industry & exertion which I have always used, I cannot fail of reaping reasonable success.
“An appropriation I see has been made for exploring the Louisiana country. You already know the ideas I have entertained upon the subject: & I mention it now only to observe, that the difficulties which must attend the tour apparently contemplated in the report of the committee of commerce, do not alter my views, and that if the object of the inclosed recommendations should fail; I should be willing to do my best, if no one more suitable should come forward. I must, however, observe that I have no instruments, which would be of any service in such an undertaking.”
Adds in a postscript: “I take leave to mention that none of the 6th. Vol. of the Laws of the U. S. have yet reached this State.”
